                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

JUSTIN MITCHELL OLIVER,         )            CIV. NO. 1:18-cv-00425 LEK-RLP
#A4015015,                      )
                                )            DISMISSAL ORDER
               Plaintiff,       )
                                )
          vs.                   )
                                )
STATE OF HAWAII,                )
                                )
               Defendant.       )
_______________________________ )

                               DISMISSAL ORDER

      Before the court is pro se Plaintiff Justin Mitchell Oliver’s prisoner civil

rights Complaint. ECF No. 1. Oliver alleges that the State of Hawaii maliciously

prosecuted and unlawfully incarcerated him, based on an alleged violation of his

speedy trial rights. He seeks compensatory and punitive damages only.

      For the following reasons, Oliver’s Complaint is DISMISSED pursuant to

28 U.S.C. §§ 1915(e)(2) and 1915A(a), for failure to state a colorable claim for

relief. Because amendment is futile, this dismissal is without leave to amend, but

without prejudice to raising these claims in a petition for writ of habeas corpus.

                             I. LEGAL STANDARDS

      Because he is a prisoner proceeding in forma pauperis, the court must screen

Oliver’s Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Claims
that are frivolous, malicious, fail to state a claim for relief, or seek damages from

defendants who are immune from suit must be dismissed. See Lopez v. Smith, 203

F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing § 1915(e)(2)); Rhodes v.

Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing § 1915A(b)).

      A complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual

allegations are not required, but a complaint must allege enough facts to provide

both “fair notice” of the claim asserted and “the grounds upon which [that claim]

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 & n.3 (2007) (citation and

quotation marks omitted). A complaint must “contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm v.

Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

      Pro se pleadings must be liberally construed and all doubts should be

resolved in the pro se plaintiff’s favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

2010) (citations omitted). If the defects in the complaint can be corrected, leave to

amend must be granted, Lopez, 203 F.3d at 1130; if a claim or complaint cannot be


                                            2
saved by amendment, dismissal without leave to amend or with prejudice is

appropriate, Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir.

2013).

                                  II. DISCUSSION

       Under Heck v. Humphrey, 512 U.S. 477 (1994), a plaintiff cannot bring a

§ 1983 claim arising out of alleged unconstitutional activities that resulted in his

criminal conviction, unless the conviction is first reversed, expunged, set aside, or

otherwise called into question. Heck, 512 U.S. at 486-87. If a plaintiff seeks

damages in a § 1983 suit based on alleged illegalities during his criminal trial, the

district court must “consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed.” Id., 512 U.S. at 487.

       That is, a § 1983 claim is barred if the “plaintiff could prevail only by

negating ‘an element of the offense of which he has been convicted.’”

Cunningham v. Gates, 312 F.3d 1148, 1153-54 (9th Cir. 2002) (citing Heck, 512

U.S. at 487 n.6). This is called the “favorable termination” rule. Edwards v.

Balisok, 520 U.S. 641, 646-48 (1997) (holding Heck’s favorable termination rule

applies to prison disciplinary proceedings that resulted in the loss of good time

credits).


                                           3
      A plaintiff may still bring § 1983 claims challenging alleged

unconstitutional actions during trial, if success on those claims would not

necessarily invalidate a criminal conviction or sentence. See Heck, 512 U.S. at 487

n.7 (explaining that, “[b]ecause of doctrines like independent source and inevitable

discovery, and especially harmless error, such a § 1983 action, even if successful,

would not necessarily imply that the plaintiff's conviction was unlawful”) (citations

omitted); see also Beets v. Cty. of Los Angeles, 669 F.3d 1038, 1042 (9th Cir.

2011) (“[T]he relevant question is whether success in a subsequent 1983 suit

would ‘necessarily imply’ or ‘demonstrate’ the invalidity of the earlier conviction

or sentence.”).

      Oliver’s allegations that the Honorable Shackley Raffetto and the state

prosecutor maliciously prosecuted him in violation of his speedy trial rights are

clearly barred under Heck, as a decision in Oliver’s favor would undermine his

current conviction and incarceration. Oliver’s Complaint and action are

DISMISSED.




                                          4
                                  III. 28 U.S.C. § 1915(g)

       This dismissal may later count as a “strike” under 28 U.S.C. § 1915(g),

because it is clear on the face of the Complaint that Oliver is challenging his

current incarceration and conviction and he seeks damages only. See Washington

v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048 (9th Cir. 2016) (holding that, when a

Heck-bar is apparent on the face of pleading and the complaint seeks damages

only, such dismissal may incur a strike).1

                                    IV. CONCLUSION

       (1) The Complaint is DISMISSED pursuant to the doctrine set forth in Heck

v. Humphrey, 512 U.S. 477 (1994). This dismissal is without prejudice but without

leave granted to amend.

       (2) Any pending motions are DENIED.

       (3) The Clerk shall terminate this action and enter judgment.

       IT IS SO ORDERED.




       1
       Under § 1915(g) a prisoner may not bring a civil action or appeal a civil judgment in
forma pauperis

       if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
       upon which relief may be granted, unless the prisoner is under imminent danger
       of serious physical injury.

                                                5
         DATED: Honolulu, Hawaii, December 5, 2018.


                                                       /s/ Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       United States District Judge




Oliver v. State, No. 1:18-cv-00425 LEK-RLP; Dismissal Order




                                                              6
